UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1515



CHUKWUEMEKA F. MBADIWE,

                                              Plaintiff - Appellant,

          versus


UNION REGIONAL MEDICAL CENTER; JOHN W.
ROBERTS; ROBERT AUSTIN; EDWARD BOWER, in their
individual and official capacities,

                                            Defendants - Appellees,

          and


CAROLINA HEALTHCARE     SYSTEM,   INCORPORATED;
ROBIN CONNELLEY,

                                                          Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:05-cv-00049)


Submitted:   January 31, 2008           Decided:    February 12, 2008


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
U. Wilfred Nwauwa, LAW OFFICES OF U. WILFRED NWAUWA, Charlotte,
North Carolina, for Appellant.     Charles E. Johnson, ROBINSON,
BRADSHAW & HINSON, P.A., Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          Chukwuemeka   F.   Mbadiwe,    M.D.,   appeals   the   district

court’s order granting Defendants’ motion for summary judgment and

dismissing his civil rights action, filed pursuant to 42 U.S.C.

§ 1981 (2000), in which Mbadiwe asserted Defendants discriminated

against him on the basis of his race and national origin by

revoking and restricting Mbadiwe’s privileges to perform surgery at

Union Regional Medical Center.     We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.     Mbadiwe v. Union Reg’l Med. Ctr.,

No. 3:05-cv-00049 (W.D.N.C. Apr. 24, 2007).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                 AFFIRMED




                                 - 3 -